Exhibit 10.6



 



$15 EXERCISE PRICE SPONSOR WARRANTS PURCHASE AGREEMENT

 

THIS $15 EXERCISE PRICE SPONSOR WARRANTS PURCHASE AGREEMENT, dated as of July
15, 2014 (as it may from time to time be amended and including all exhibits
referenced herein, this “Agreement”), is entered into by and between 1347
Capital Corp., a Delaware corporation (the “Company”), and 1347 Investors LLC, a
Delaware limited liability company (the “Purchaser”).

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s common stock, par value $0.0001 per share (a “Share”), one right to
receive one-tenth (1/10) of a Share automatically on the consummation of an
initial business combination and one warrant (a “Public Warrant”). Each Public
Warrant entitles the holder thereof to purchase one-half of one Share at a price
of $11.50 per full Share, subject to adjustment as described in the prospectus
associated with the Public Offering. The Company will not issue fractional
Shares. As a result, holders of Public Warrants may only exercise such warrants
for full Shares. The Purchaser has agreed to purchase an aggregate of 600,000
warrants, each entitling the holder to purchase one Share at an exercise price
of $15.00 per Share (the “$15 Exercise Price Sponsor Warrants” and, together
with the Shares issuable upon exercise of the $15 Exercise Price Sponsor
Warrants, the “Securities”). On the Closing Date (as defined below), the
Purchase Price (as defined below) for the $15 Exercise Price Sponsor Warrants
will be deposited in the trust account that will hold the proceeds of the Public
Offering (the “Trust Account”).

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the $15 Exercise Price
Sponsor Warrants.

 

A. Authorization of the $15 Exercise Price Sponsor Warrants. The Company has
duly authorized the issuance and sale of the $15 Exercise Price Sponsor Warrants
to the Purchaser.

 

B. Purchase and Sale of the $15 Exercise Price Sponsor Warrants. On the date
that the Public Offering is consummated or at such earlier time and date as may
be mutually agreed by the Purchaser and the Company (the “Closing Date”), the
Company shall issue and sell to the Purchaser, and the Purchaser shall purchase
from the Company, the $15 Exercise Price Sponsor Warrants at a price of $0.50
per warrant for an aggregate purchase price of $300,000 (the “Purchase Price”),
which shall be paid by wire transfer of immediately available funds to
Continental Stock Transfer & Trust Company, acting as escrow agent in connection
with the sale of the $15 Exercise Price Sponsor Warrants, at least 24 hours
prior to the date of the prospectus relating to the Public Offering, to hold in
a non-interest bearing account until the Public Offering is consummated. On the
Closing Date, upon the deposit of the Purchase Price into the Trust

Account by Continental Stock Transfer & Trust Company, the Company shall deliver
a certificate evidencing the $15 Exercise Price Sponsor Warrants duly registered
in the Purchaser’s name to the Purchaser.

 



 

 

 

C. Terms of the $15 Exercise Price Sponsor Warrants.

 

(i) Each $15 Exercise Price Sponsor Warrant shall have the terms set forth in a
Warrant Agreement to be entered into by the Company and a warrant agent, in
connection with the Public Offering (the “Warrant Agreement”).

 

(ii) At the time of the closing of the Public Offering, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Securities.

 

D. Restrictions on Transfer. During the period commencing on the date of the
closing of the Public Offering and ending on the date on which the Company
completes an initial business combination, the only permitted transfers of the
$15 Exercise Price Sponsor Warrants will be (i) to the Company’s officers,
directors, advisors and employees, (ii) as a distribution to partners, members
or stockholders of the Purchaser upon the liquidation and dissolution of the
Purchaser, (iii) by bona fide gift to a member of the Purchaser’s immediate
family or to a trust, the beneficiary of which is the Purchaser or a member of
the Purchaser’s immediate family for estate planning purposes, (iv) by virtue of
the laws of descent and distribution upon death, (v) pursuant to a qualified
domestic relations order, (vi) by private sales at prices no greater than the
price at which the $15 Exercise Price Sponsor Warrants were originally purchased
or (vii) to the Company for cancellation in connection with the consummation of
the Company’s initial business combination, in each case, except for clause
(vii), on the condition that such transfers may be implemented only upon the
respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the letter agreement between the Purchaser
and the Company signed by the Purchaser in connection with the Public Offering.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the $15
Exercise Price Sponsor Warrants, the Company hereby represents and warrants to
the Purchaser (which representations and warranties shall survive the Closing
Date) that:

 

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 



 

 

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the $15
Exercise Price Sponsor Warrants have been duly authorized by the Company as of
the Closing Date. This Agreement constitutes the valid and binding obligation of
the Company, enforceable in accordance with its terms. Upon issuance in
accordance with, and payment pursuant to, the terms of the Warrant Agreement and
this Agreement, the $15 Exercise Price Sponsor Warrants will constitute valid
and binding obligations of the Company, enforceable in accordance with their
terms as of the Closing Date.

 

(ii) The execution and delivery by the Company of this Agreement and the $15
Exercise Price Sponsor Warrants, the issuance and sale of the Securities and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Certificate of
Incorporation of the Company or the Bylaws of the Company (in effect on the date
hereof or as may be amended or adopted prior to completion of the contemplated
Public Offering), or any material law, statute, rule or regulation to which the
Company is subject, or any agreement, order, judgment or decree to which the
Company is subject, except for any filings required after the date hereof under
federal or state securities laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Securities will be duly and
validly issued, fully paid and nonassessable. Upon issuance in accordance with,
and payment pursuant to, the terms hereof and the Warrant Agreement, the
Purchaser will have good title to the Securities, free and clear of all liens,
claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 

D. Regulation D Qualification. Neither the Company nor, to its knowledge, any of
its affiliates, members, officers, directors or beneficial shareholders of 20%
or more of its outstanding securities, has experienced a disqualifying event as
enumerated pursuant to Rule 506(d) of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”).

 

E. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

 

 

 



Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
$15 Exercise Price Sponsor Warrants to the Purchaser, the Purchaser hereby
represents and warrants to the Company (which representations and warranties
shall survive the Closing Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Securities for the Purchaser’s own account,
for investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a) of Regulation D under the Securities Act, and the Purchaser has not
experienced a disqualifying event as enumerated pursuant to Rule 506(d) of
Regulation D under the Securities Act.

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 



 

 

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the Securities and Exchange Commission
(the “SEC”) has taken the position that promoters or affiliates of a blank check
company and their transferees, both before and after a business combination, are
deemed to be “underwriters” under the Securities Act when reselling the
securities of a blank check company. Based on that position, Rule 144 adopted
pursuant to the Securities Act would not be available for resale transactions of
the Securities despite technical compliance with the requirements of such Rule,
and the Securities can be resold only through a registered offering or in
reliance upon another exemption from the registration requirements of the
Securities Act.

 

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knows of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investment in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligation of the
Purchaser to purchase and pay for the $15 Exercise Price Sponsor Warrants is
subject to the fulfillment, on or before the Closing Date, of each of the
following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Date.

 



 

 

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Date.

 

C. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the $15
Exercise Price Sponsor Warrants hereunder.

 

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

E. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

 

Section 6. Termination. This Agreement may be terminated at any time after
November 1, 2014 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement on
Form S-1 (File No. 333-195695) that the Company filed with the U.S. Securities
and Exchange Commission on May 5, 2014, as amended.

 



 

 

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation, one or more of its members).

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be construed in
accordance with the internal laws of the State of Delaware.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:              

1347 CAPITAL CORP.



                    By:  /s/ Gordon Pratt   Name: Gordon Pratt   Title:
  President, Chief Executive Officer and Director         PURCHASER:            
  1347 INVESTORS LLC                  

By:

 /s/ Hassan R. Baqar

  Name: Hassan R. Baqar

  

Title:   President

 

 

 

 

[Signature Page to $15 Exercise Price Sponsor Warrants Purchase Agreement]





 

